Exhibit 10.14

 

ELECTROGLAS, INC.

 

NOTICE OF STOCK OPTION AWARD

 

Optionee’s Name and Address:  

Keith Barnes

4844 N.W. Barnes Road

Portland, Oregon 97210

   

 

You (the “Optionee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Option Agreement shall have the same defined meanings in this Notice.

 

Award Number  

 

--------------------------------------------------------------------------------

Date of Award   October 28, 2003 Exercise Price per Share   $3.15 Total Number
of Shares Subject to the Option (the “Shares”)   400,000 Total Exercise Price  
$1,260,000 Type of Option   Non-Qualified Stock Option Term/Expiration Date:  
October 27, 2013

 

Vesting Schedule:

 

Subject to the Optionee’s Continuous Status as an Employee, Director or
Consultant and other limitations set forth in this Notice and the Option
Agreement, 100% of the Shares subject to the Option shall vest on October 28,
2008.

 

In addition, the Vesting Schedule will be subject to certain acceleration (in
two equal installments of 200,000 Shares each) upon the achievement of certain
performance goals to be determined by the Board of Directors within 90 days
following the Date of Award.

 

In the event the Optionee’s Continuous Status as an Employee, Director or
Consultant is terminated by the Company without Cause, this Option shall
continue to vest during the Severance Period, if any, as defined in and subject
to the conditions of Section 3(b) of the Employment Agreement.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice and the Option Agreement.

 

Electroglas, Inc., a Delaware corporation By:      

--------------------------------------------------------------------------------

     

 

 

1



--------------------------------------------------------------------------------

Title:      

--------------------------------------------------------------------------------

 

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE OPTIONEE’S SERVICE OR SEVERANCE
PERIOD, IF ANY (BUT NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION
OR ACQUIRING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS NOTICE OR THE OPTION AGREEMENT SHALL CONFER UPON THE
OPTIONEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
OPTIONEE’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT
OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE OPTIONEE PROVIDES
SERVICES TO TERMINATE THE OPTIONEE’S SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE OPTIONEE ACKNOWLEDGES THAT UNLESS THE OPTIONEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE OPTIONEE’S STATUS IS
AT WILL.

 

The Optionee acknowledges receipt of a copy of the Option Agreement, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions hereof and
thereof. The Optionee has reviewed this Notice and the Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice and
the Option Agreement. The Optionee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

 

Dated:           Signed:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

                Optionee

 

2



--------------------------------------------------------------------------------

Award Number:                     

 

ELECTROGLAS, INC.

 

STOCK OPTION AWARD AGREEMENT

 

1.    Grant of Option. Electroglas, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee (the “Optionee”) named in the Notice
of Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
Total Number of Shares of Common Stock subject to the Option (the “Shares”) set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms and provisions of this Stock Option
Award Agreement (the “Option Agreement”) and the Notice which are incorporated
herein by reference.

 

2.    Exercise of Option.

 

       (a)    Right to Exercise. The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of this Option Agreement. The Option shall be subject to
the provisions of Section 15 of this Option Agreement relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Optionee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Board. In no event shall the Company issue
fractional Shares.

 

       (b)    Method of Exercise. The Option shall be exercisable by delivery of
an exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Board which shall state the
election to exercise the Option, the whole number of Shares in respect of which
the Option is being exercised, and such other provisions as may be required by
the Board. The exercise notice shall be delivered in person, by certified mail,
or by such other method (including electronic transmission) as determined from
time to time by the Board to the Company accompanied by payment of the Exercise
Price. The Option shall be deemed to be exercised upon receipt by the Company of
such notice accompanied by the Exercise Price, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(c), below.

 

       (c)    Taxes. No Shares will be delivered to the Optionee or other person
pursuant to the exercise of the Option until the Optionee or other person has
made arrangements acceptable to the Board for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon exercise of the
Option, the Company or the Optionee’s employer may offset or withhold (from any
amount owed by the Company or the Optionee’s employer to the Optionee) or
collect from the Optionee or other person an amount sufficient to satisfy such
tax obligations and/or the employer’s withholding obligations.

 

3.    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee; provided,
however, that such exercise method does not then violate an Applicable Law:

 

1



--------------------------------------------------------------------------------

       (a)    cash;

 

       (b)    check;

 

       (c)    delivery of a properly executed Exercise Notice together with such
other documentation as the Board and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the proceeds
required to pay the Exercise Price; or

 

       (d)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Board may require which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price).

 

4.    Restrictions on Exercise. The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable Laws.

 

5.    Termination of Relationship. Subject to Section 15 of this Option
Agreement, in the event the Optionee’s Continuous Status as an Employee,
Director or Consultant terminates, the Optionee may, to the extent otherwise so
entitled at the date of such termination (the “Termination Date”), exercise this
Option for ninety (90) days after the later of the Termination Date and the last
day of the Severance Period, if any, (as set forth in and subject to the terms
of Section 3(b) of the Employment Agreement) or such longer period as may be
provided in Sections 6 and 7, below (the “Termination Period”). Notwithstanding
the foregoing, in no event shall this Option be exercised later than the
Term/Expiration Date set forth in the Notice. Except as provided in Sections 6
and 7, below, to the extent that the Optionee was not entitled to exercise this
Option on the Termination Date, or if the Optionee does not exercise this Option
within the Termination Period, the Option shall terminate. In the event of the
Optionee’s change in status from Employee to Consultant or Consultant to
Employee, this Option shall remain in effect and continue to vest.

 

6.    Disability, Retirement or Death of Optionee. In the event Optionee’s
Continuous Status as an Employee, Director or Consultant terminates as a result
of his or her Disability, Retirement, or death, the Option shall immediately be
fully vested and exercisable for all of the Shares subject to the Option.
Subject to Section 15 of this Option Agreement, the Optionee (or, in the case of
death, the person who acquired the right to exercise the Option as set forth in
Section 8) may, but only within twelve (12) months from the Termination Date
(and in no event later than the Term/Expiration Date), exercise the Option.

 

7.    Death of Optionee Following Termination of Relationship. Subject to
Section 15 of this Option Agreement, in the event of the Optionee’s death
following termination of Optionee’s Continuous Status as an Employee, Director
or Consultant, the Option may be exercised at any time within twelve (12) months
following the date of death (and in no event later than the Term/Expiration
Date), by the person who acquired the right to exercise the Option as set forth
in Section 8, but only to the extent the Optionee could exercise the Option at
the date of death.

 

2



--------------------------------------------------------------------------------

8.    Transferability of Option. This Option may be transferred by the Optionee
in a manner and to the extent acceptable to the Board as evidenced by a writing
signed by the Company and the Optionee. In addition, the Optionee may designate
a beneficiary of this Option in the event of the Optionee’s death on a
beneficiary designation form provided by the Board. Except as otherwise provided
in a beneficiary designation, in the event of the Optionee’s death, the right to
exercise this Option shall be held by the Optionee’s spouse at the time of the
Optionee’s death (or, in the case of her death or in the event the Optionee is
not married at the time of the Optionee’s death, by the Optionee’s estate). The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and transferees of the Optionee.

 

9.    Term of Option. This Option may be exercised only within the term set out
in the Notice, and may be exercised during such term only in accordance with the
terms of this Option Agreement.

 

10.    Tax Consequences. Set forth below is a brief summary as of the date of
this Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

       (a)    Exercise of Non-Qualified Stock Option. On exercise of a
Non-Qualified Stock Option, the Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the value of the Shares on the date of exercise over the Exercise
Price. If the Optionee is an Employee or a former Employee, the Company will be
required to withhold from the Optionee’s compensation or collect from the
Optionee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

 

       (b)    Disposition of Shares. If Shares are held for more than one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.

 

11.    Entire Agreement: Governing Law. The Notice, this Option Agreement and
the Employment Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee. This
agreement is governed by California law except for that body of law pertaining
to conflict of laws.

 

12.    Headings. The captions used in this Option are inserted for convenience
and shall not be deemed a part of this Option for construction or
interpretation.

 

13.    Interpretation. Any dispute regarding the interpretation of this Option
Agreement shall be submitted by the Optionee or by the Company forthwith to the
Board, which shall

 

3



--------------------------------------------------------------------------------

review such dispute at its next regular meeting. The resolution of such dispute
by the Board shall be final and binding on all persons.

 

14.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of Shares covered by the
Option, the exercise price of the Option, as well as any other terms that the
Board determines require adjustment shall be proportionately adjusted for (i)
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, or similar transaction affecting the Shares, (ii) any other increase
or decrease in the number of issued Shares effected without receipt of
consideration by the Company, or (iii) as the Board may determine in its
discretion, any other transaction with respect to Common Stock including a
corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board and its determination
shall be final, binding and conclusive. Except as the Board determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to the Option.

 

15.    Corporate Transactions or Changes in Control.

 

       (a)    Corporate Transaction. In the event of a Corporate Transaction,
the Option automatically shall become fully vested and exercisable and be
released from any restrictions on transfer and repurchase or forfeiture rights,
immediately prior to the specified effective date of such Corporate Transaction,
for all of the Shares at the time represented by the Option. Effective upon the
consummation of the Corporate Transaction, the Option shall terminate unless
assumed by the successor company or its Parent.

 

       (b)    Change in Control. In the event of a Change in Control (other than
a Change in Control which also is a Corporate Transaction), the Option
automatically shall become fully vested and exercisable and be released from any
restrictions on transfer and repurchase or forfeiture rights, immediately prior
to the specified effective date of such Change in Control, for all of the Shares
at the time represented by the Option.

 

       (c)    Termination of Continuous Status as an Employee, Director or
Consultant Upon or After a Corporate Transaction. In the event the Optionee’s
Continuous Status as an Employee, Director or Consultant is terminated upon or
after a Corporate Transaction for any reason other than by the Company or
successor entity for Cause or by the Optionee without Good Reason, the Optionee
(or, in the case of death, the person who acquired the right to exercise the
Option as set forth in Section 8) may exercise the portion of this Option that
is assumed in connection with the Corporate Transaction within forty-eight (48)
months after the date of termination. If this Option is not exercised within the
time specified herein, the Option shall terminate. Notwithstanding the
foregoing, in no event shall this Option be exercised later than the
Term/Expiration Date set forth in the Notice.

 

4



--------------------------------------------------------------------------------

       (d)    Termination of Continuous Status as an Employee, Director or
Consultant Upon of After a Change in Control. In the event the Optionee’s
Continuous Status as an Employee, Director or Consultant is terminated upon or
after a Change in Control for any reason other than by the Company for Cause or
by the Optionee without Good Reason, the Optionee (or, in the case of death, the
person who acquired the right to exercise the Option as set forth in Section 8)
may exercise this Option within forty-eight (48) months after the date of
termination. If this Option is not exercised within the time specified herein,
the Option shall terminate. Notwithstanding the foregoing, in no event shall
this Option be exercised later than the Term/Expiration Date set forth in the
Notice.

 

       (e)    Termination of Continuous Status as an Employee, Director or
Consultant Prior to a Corporate Transaction or Change in Control. In the event
the Optionee’s Continuous Status as an Employee, Director or Consultant is
terminated by the Company without Cause after the Company has agreed upon a term
sheet or other preliminary document that results in the occurrence of a
Corporate Transaction or Change in Control during the Severance Period (as set
forth in and subject to the terms of Section 3(b) of the Employment Agreement),
for purposes of this Option Agreement, the Corporate Transaction or Change in
Control shall be deemed to have occurred on the effective date of the Optionee’s
termination.

 

16.    Definitions. As used herein, the following definitions shall apply:

 

       (a)    “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

       (b)    “Applicable Laws” means the legal requirements applicable to the
Option under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Options granted to residents therein.

 

       (c)    “Board” means the Board of Directors of the Company and shall
include any committee of the Board or Officer of the Company to which the Board
has delegated its authority under this Agreement.

 

       (d)    “Cause” means as defined in the Employment Agreement.

 

       (e)    “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:

 

               (i)    the direct or indirect acquisition by any person or
related group of persons (other than an acquisition from or by the Company or by
a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

 

5



--------------------------------------------------------------------------------

               (ii)    a change in the composition of the Board over a period of
thirty-six (36) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors.

 

       (f)    “Code” means the Internal Revenue Code of 1986, as amended.

 

       (g)    “Common Stock” means the common stock of the Company.

 

       (h)    “Company” means Electroglas, Inc., a Delaware corporation.

 

       (i)    “Consultant” means any person who is engaged by the Company or any
Related Entity to render consulting or advisory services as an independent
contractor and is compensated for such services.

 

       (j)    “Continuing Directors” means members of the Board who either (i)
have been Board members continuously for a period of at least thirty-six (36)
months or (ii) have been Board members for less than thirty-six (36) months and
were elected or nominated for election as Board members by at least a majority
of the Board members described in clause (i) who were still in office at the
time such election or nomination was approved by the Board.

 

       (k)    “Continuous Status as an Employee, Director or Consultant” means
that the provision of services to the Company or a Related Entity in any
capacity of Employee, Director or Consultant, is not interrupted or terminated.
Continuous Status as an Employee, Director or Consultant shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity, or
any successor in any capacity of Employee, Director or Consultant or (iii) any
change in status as long as the Optionee remains in the service of the Company
or a Related Entity in any capacity of Employee, Director or Consultant. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

       (l)    “Corporate Transaction” means any of the following transactions:

 

               (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

 

               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company (including the capital stock of
the Company’s subsidiary corporations) in connection with the complete
liquidation or dissolution of the Company; or

 

               (iii) any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from those who held such securities
immediately prior to such merger.

 

       (m)    “Director” means a member of the Board.

 

6



--------------------------------------------------------------------------------

       (n)    “Disability” means a total and permanent disability entitling the
Optionee to long-term disability benefits under the long-term disability plan of
the Company applicable to the Optionee; provided that if the Optionee is not
covered by a long-term disability plan of the Company, the Board shall determine
whether the Optionee has incurred a Disability.

 

       (o)    “Employee” means any person, including an Officer or Director, who
is an employee of the Company or any Related Entity. The payment of a director’s
fee by the Company shall not be sufficient to constitute “employment” by the
Company.

 

       (p)    “Employment Agreement” means the Executive Employment Agreement
entered into between the Optionee and the Company, dated October 22, 2003.

 

       (q)    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

       (r)    “Good Reason” means as defined in the Employment Agreement.

 

       (s)    “Non-Qualified Stock Option” means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

       (t)    “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

       (u)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

       (v)    “Related Entity” means any Parent or Subsidiary of the Company and
any business, corporation, partnership, limited liability company or other
entity in which the Company or a Parent or a Subsidiary of the Company holds a
substantial ownership interest, directly or indirectly.

 

       (w)    “Retirement” means termination of the Optionee’s Continuous Status
as an Employee after attaining age fifty-five (55) with ten (10) or more years
of continuous service as an Employee as the Board shall determine.

 

       (x)    “Severance Period” means as defined in the Employment Agreement.

 

       (y)    “Share” means a share of the Common Stock.

 

       (z)    “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

END OF AGREEMENT

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE NOTICE

 

Electroglas, Inc.

6024 Silver Creek Valley Road

San Jose, CA 95138

Attention: Secretary

 

1.    Effective as of today, ______________, ___ the undersigned (the
“Optionee”) hereby elects to exercise the Optionee’s option to purchase
___________ shares of the Common Stock (the “Shares”) of Electroglas, Inc. (the
“Company”) under and pursuant to the Stock Option Award Agreement (the “Option
Agreement”) and Notice of Stock Option Award (the “Notice”) dated
______________, ________. Unless otherwise defined herein, the terms defined in
the Option Agreement shall have the same defined meanings in this Exercise
Notice.

 

2.    Representations of the Optionee. The Optionee acknowledges that the
Optionee has received, read and understood the Notice and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

3.    Rights as Stockholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 14 of the Option Agreement.

 

4.    Delivery of Payment. The Optionee herewith delivers to the Company the
full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 3(c) of the Option Agreement.

 

5.    Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares. The Optionee represents that the Optionee has consulted with any
tax consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the Company
for any tax advice.

 

6.    Taxes. The Optionee agrees to satisfy all applicable non-U.S., federal,
state and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. If the
Company is required to satisfy any non-U.S., federal, state or local income or
employment tax withholding obligations as a result of such an early disposition,
the Optionee agrees to satisfy the amount of such withholding in a manner that
the Board prescribes.

 

1



--------------------------------------------------------------------------------

7.    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon the Optionee and his or her heirs, executors, administrators,
successors and assigns.

 

8.    Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

 

9.    Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the Board,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Board shall be final and binding on all persons.

 

10.    Governing Law; Severability. This Exercise Notice shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

11.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

12.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

 

13.    Counterparts. This Exercise Notice may be executed in two counterparts,
each of which shall constitute one and the same instrument.

 

14.    Entire Agreement. The Notice, the Option Agreement and the Employment
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. Nothing in the
Notice, the Option Agreement, the Employment Agreement and this Exercise Notice
(except as expressly provided therein) is intended to confer any rights or
remedies on any persons other than the parties.

 

2



--------------------------------------------------------------------------------

Submitted by:

 

OPTIONEE:

     

Accepted by:

 

ELECTROGLAS, INC.

            By:                  

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

(Signature)             Address:       Address:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

6024 Silver Creek Valley Rd

San Jose, CA 95138

 

3